Citation Nr: 1619414	
Decision Date: 05/13/16    Archive Date: 05/19/16

DOCKET NO.  12-25 221	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Whether new and material evidence has been submitted to reopen a previously denied claim of entitlement to service connection for residuals of a right knee injury. 

2.  Entitlement to service connection for residuals of a right knee injury.  


REPRESENTATION

Veteran represented by:	Florida Department of Veterans Affairs


ATTORNEY FOR THE BOARD

M. Wulff, Associate Counsel 



INTRODUCTION

The Veteran served on active duty from September 1966 to September 1970.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  

In his August 2012 substantive appeal, the Veteran requested a hearing before the Board; however, he subsequently withdrew that request.  Therefore, the Board deems the hearing request withdrawn.  See 38 C.F.R. § 20.704(e) (2015). 

This appeal was processed using the Virtual VA and the Veterans Benefits Management System (VBMS) electronic claims processing systems.  The Virtual VA electronic claims file contains documents that are either duplicative of those in VBMS or not relevant to the issue on appeal. 

The issue of entitlement to service connection for residuals of a right knee injury is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  In an April 2002 rating decision, the RO denied a claim for service connection for residuals of a right knee injury.  The Veteran was notified of that decision and of his appellate rights, but he did not appeal or submit new and material evidence within the one-year period thereafter.  

2.  The evidence received since the April 2002 rating decision relates to an unestablished fact and, if presumed credible, raises the reasonable possibility of substantiating the claim for service connection for residuals of a right knee injury.   



CONCLUSIONS OF LAW

1.  The April 2002 rating decision that denied the Veteran's claim for service connection for residuals of a right knee injury is final.  38 U.S.C.A. § 7105 (West 1991); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2001).

2.  The evidence received since the April 2002 rating decision is new and material, and the claim for service connection for residuals of right knee injury is reopened.  38 U.S.C.A. § 5108 (West 2015); 38 C.F.R. § 3.156 (2015).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Generally, a claim which has been denied in a final unappealed rating decision may not thereafter be reopened and allowed.  38 U.S.C.A. § 7105(c).  An exception to this rule is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, VA shall reopen the claim and review the former disposition.

New and material evidence means evidence not previously submitted to agency decisionmakers; which relates, either by itself or when considered with previous evidence of record, to an unestablished fact necessary to substantiate the claim; which is neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and which raises a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

For purposes of reopening a claim, the credibility of newly submitted evidence is generally presumed.  See Justus v. Principi, 3 Vet. App. 510, 513 (1992) (in determining whether evidence is new and material, "credibility" of newly presented evidence is to be presumed unless evidence is inherently incredible or beyond competence of witness).

The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low."  See Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).  Furthermore, in determining whether this low threshold is met, VA should not limit its consideration to whether the newly submitted evidence relates specifically to the reason why the claim was last denied, but instead should ask whether the evidence could reasonably substantiate the claim were the claim to be reopened, to include by triggering the Secretary's duty to assist.  Id. at 118.

In the present case, the RO previously denied the Veteran's claim for service connection for residuals of a right knee injury in a March 1976 rating decision.  
The Veteran was notified of the decision and of his appellate rights in a March 1976 letter.  However, he did not file a notice of disagreement or submit new and material evidence within one year of receiving notice of the decision.  Therefore, the March 1976 rating decision became final.  See 38 U.S.C.A. § 4005(c) (1970); 38 C.F.R. §§ 3.104, 19.118, 19.153 (1975).

The Veteran sought to reopen his claim for service connection for residuals of a right knee injury in June 2001.  In an April 2002 rating decision, the RO reopened and denied the claim on the merits.  The RO determined that there was no nexus between the Veteran's current condition and his military service or evidence of continuous symptoms since service.  The Veteran did not submit a timely notice of disagreement or new and material evidence within one year of the April 2002 letter notifying him of the decision.  Therefore, the decision became final.  See 38 U.S.C.A. § 7105 (West 1991); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2001).

In September 2009, the Veteran once again sought to reopen his claim for service connection for residuals of a right knee injury.  In a June 2012 statement of the case, the RO determined that new and material evidence had been received to reopen the claim.  However, regardless of the RO's actions, the Board has jurisdictional responsibility to determine whether a claim previously denied by the RO is properly reopened.  See Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001).

At the time of the April 2002 rating decision, the evidence of record included the Veteran's lay statements, service treatment records, VA medical records, and a March 1976 VA examination report.  The Veteran's service treatment records showed that he received treatment for a right patella fracture sustained after falling from a tree.  However, the 1970 separation examination noted good recovery from the right knee injury with no complications and no sequelae.  In a September 1974 claim, the Veteran reported that he sustained a right knee injury during service and that his knee continually bothered him.  The March 1976 VA examiner noted an essentially negative examination and reported that x-ray findings showed no significant pathologic changes in the right knee bone or joint structures.  The VA medical records noted that the Veteran injured his knee jogging in 2001.  

The evidence received since the April 2002 rating decision includes evidence that is both new and material to the claim.  Specifically, the Veteran's lay statements that his in-service injury weakened his knee to the extent that his current conditions were able to manifest.  Additionally, the Veteran indicated that his private medical records showed evidence of a nexus and that he received treatment for his condition over many years.  Assuming the credibility of the Veteran's lay testimony for purposes of reopening, the Board finds this evidence relates to a previously unestablished fact necessary to substantiate the claim and raises a reasonable possibility of substantiating the claim.  Thus, the Board finds that the evidence is both new and material, and the claim for service connection for residuals of a right knee injury is reopened.  See 38 C.F.R. § 3.156(a) (2015).  However, as will be explained below, the Board is of the opinion that further development is necessary before the merits of the Veteran's claim can be addressed.  

ORDER

New and material evidence having been submitted, the claim of entitlement to service connection for residuals of a right knee injury is reopened, and to this extent only, the appeal is granted. 



REMAND

First, remand is necessary to obtain any outstanding private medical records.  In his March 2010 notice of disagreement, the Veteran indicated that he submitted medical evidence from his private physician; however, these records are not associated with the claims file.  Since VA has notice of outstanding private medical records that are potentially relevant to the claim on appeal, there is a duty to attempt to obtain these records.  Therefore, the AOJ should attempt to obtain any outstanding private medical records.  See 38 C.F.R. § 3.159(c)(1) (2015).

Second, remand is required to obtain outstanding VA medical records.  The May 2012 VA examination report referenced an October 2011 MRI study that is not associated with the claims file.  Additionally, the record does not contain any VA medical records dated since February 2010.  Therefore, on remand, the AOJ should obtain any outstanding, relevant VA medical records.  See 38 U.S.C.A. § 5103A (2015).  

Third, remand is required to obtain an adequate VA examination and medical opinion.  The Veteran was afforded a VA examination in May 2012, during which the examiner opined that the Veteran's residuals of a right knee injury were less likely than not incurred in or caused by the claimed in-service injury, event, or illness.  However, the Board finds that the examination and opinion are inadequate.  

In relevant part, the examiner reported that there was no evidence of record showing right knee problems shortly after the Veteran's release from active duty.  He also reported that review of the VA medical records since 1999 did not show evidence of chronic knee pain after release from active duty until osteoarthritis was reported on June 2009.  However, the examiner did not address the Veteran's lay statements regarding his symptoms since service.  Dalton v. Nicholson, 21 Vet. App. 23 (2007) (holding that an examination must consider lay evidence of in-service incurrence or continuity of symptomatology since service).  In particular, in his September 1974 claim, the Veteran reported that he injured his right knee during service and that his condition continually bothered him.  Additionally, during the March 1976 VA examination, the Veteran reported symptoms of constant dullness and locking of the right knee.  Moreover, the examiner failed to adequately address the VA medical evidence of record that noted complaints and treatment for right knee pain prior to June 2009.  See, e.g., August 2001, August 2005, January 2006 VA medical records. 

Finally, the examination report appears internally inconsistent.  Specifically, the examiner reported that the Veteran' right knee meniscal tear and osteoarthritis were diagnosed in 2011.  However, he also indicated that the Veteran was diagnosed with bilateral osteoarthritis of the knees in June 2009.  Therefore, the Board finds that a remand is necessary to obtain a fully adequate VA examination and medical opinion.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).   

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should request that the Veteran provide the names and addresses of any and all health care providers who have provided treatment for a right knee disorder.  A specific request should be made for authorization to obtain records that were identified by the Veteran in his March 2010 notice of disagreement.  After acquiring this information and obtaining any necessary authorization, the AOJ should obtain and associate these records with the claims file.

The AOJ should also obtain any outstanding VA medical records, to include any records dated from February 2010 to the present.    

2.  After completing the foregoing development, the Veteran should be afforded a VA examination to determine the nature and etiology of any residuals of a right knee injury that may be present.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  

The examiner is requested to review all pertinent records associated with the claims file, including the Veteran's service treatment records, post-service medical records, and assertions. 

The examiner should note that the Veteran is competent to attest to factual matters of which he has first-hand knowledge.  If there is a medical basis to support or doubt the history provided by the Veteran, the examiner should state this with a fully reasoned explanation.  

The examiner should provide an opinion as to whether it is at least as likely as not (50 percent probability or more) that the Veteran has residuals of a right knee injury that are causally or etiologically related to his military service.

In rendering his or her opinion, the examiner should specifically consider the following: 1) the Veteran's service treatment records, including those dated in September 1967, October 1967, and August 1970; 2) the Veteran's lay statements regarding his right knee symptoms during and after service.  See, e.g., September 1974 claim; August 2001 VA primary care note; September 2009 statement in support of claim; February 2010 Social Security Disability Evaluation; March 2010 notice of disagreement;  3) the March 1976 and May 2012 VA examination reports; and 4) VA medical records noting complaints and treatment for right knee pain prior to June 2009.  See, e.g., August 2001, August 2005, January 2006 VA medical records.

 (The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of conclusion as it is to find against it.)

A clear rationale for all opinions must be provided and a discussion of the facts and medical principles involved would be of considerable assistance to the Board. As it is important "that each disability be viewed in relation to its history[,]" 38 C.F.R. § 4.1, copies of all pertinent records in the appellant's claims file, or in the alternative, the entire claims file, must be made available to the examiner for review.

3.  The AOJ should review the examination report to ensure that it is in compliance with this remand.  If the report is deficient in any manner, the AOJ should implement corrective procedures.  

4.  After completing the above actions and any other development as may be indicated as a consequence of the actions taken in the preceding paragraphs, the claim should be readjudicated.  If the benefit sought is not granted, the Veteran and his representative should be furnished a supplemental statement of the case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review. 

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2015).




______________________________________________
ANTHONY C. SCIRÉ, JR.
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


